DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election with traverse of Group I (claims 1-9 and 15-16; encompasses “composite” and “molded article”)1 in the reply filed on 05/24/2022 is acknowledged.  The applicants at pages 1 and 2 of their Remarks filed 05/24/2022 argue that the product of Group I, recited in claims 1-9, cannot be made by a materially different process than the process of Group II recited in claims 12-14 because the process of involving heating and press molding as asserted in the Restriction requirement mailed 03/31/2022 would fall within the scope of claim 12 since the step of injection molding of claim 12 is an optional step.  
	However, this argument is not persuasive at this time.  Claim 12 is drawn to a process for the preparation of a composite involving, inter alia, the step of either injection molding or no injection molding of the composition.  Whether injection molding or no injection molding is required by claim 12’s process, this is a materially different process from the steps of “heating” and “press molding” as mentioned in the Restriction requirement mailed 03/31/2022.  Specifically, the product of Group I (i.e., composite) can be made by applying heat followed by pressing (or compression) molding the claimed ingredients.  The applicants have not argued, much less shown that the steps of “heating”, followed by “press (or compression) molding” would not result in the claimed composite product.   
	Moreover, the molded article of claims 15-16 (now grouped together with elected “Group I’s composite”) is also distinct or independent from Group II’s process since they are unrelated because Group II’s process is directed to a method for preparing a composite, not a molded article which would require further processing steps to form the final molded article product. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicants timely traversed the restriction requirement in the reply filed on 05/24/2022.

Response to Applicants’ Claim Amendment filed 05/05/2020
4.	Claim 1 was amended to include the following limitations:
	“50 to 91.0 wt%, based on the total weight of the composite, of a polypropylene base material…” (see page 6, lines 24-30, of the specification (“spec.”)); 
“a heterophasic propylene copolymer (HECO) comprising a semicrystalline polypropylene (PP) as a matrix in which an elastomeric propylene copolymer (EC) is dispersed” (see page 6, lines 30-33 of the spec.);
“8.6 to 45.0 wt%, based on the total weight of the composite, of a glass fiber (GF) or carbon fiber (CF)” (see page 7, lines 1-5, of the spec.);
“2.5 to 20 wt%, based on the total weight of the composite, of a polymer-based fiber (PF) having a melting point temperature of ≥210°C” (see page 7, lines 29-33 of the spec.); and
“0.1 to 7.0 wt%, based on the total weight of the composite, of an adhesion promoter (AP), wherein the adhesion promoter is a maleic anhydride is functionalized polypropylene” (see page 3, lines 26-31 of the spec.), which are supported by applicants’ original disclosure.
Thus, no new matter is present. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
5.	Claims 1-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   of U.S. Patent No. 10,752,762 (hereinafter referred to as “the patent”) in view of Boragno et al. (WO 2015/121160; utilized US 2017/0166711 as its equivalent).  It is noted that WO 2015/121160 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, US 2017/0166711. 
	The claims of the patent and the present application are directed to composites and molded articles comprising the same, wherein the molded articles are automotive articles (Compare claims 1 and 15-16 of the present application with claims 1 and 12-13 of the patent).  The claims of the patent also recite that their composite comprises 25-92.5 wt%, based on the total weight of the composite, of a polypropylene base material having a melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 in the range from 3.0-140.0 g/10 min, wherein the polypropylene base material is a polypropylene homopolymer (hPP); 5-50 wt%, based on the total weight of the composite, of a glass fiber (GF) or carbon fiber (CF); and 2.5-25 wt%, based on the total weight of the composite of a polymer based fiber (PF) having a melting temperature of ≥210 degrees Celsius, and the weight ratio of the glass fiber (GF) or carbon fiber (CF) to the polymer-based fiber (PF) is at least 2:1, which overlap with the presently claimed particular amounts of the ingredients i.e., 50-91 wt. % of polypropylene base material having a MFR2 in the range from 3-140 g/10 min, 8.6-45 wt% of glass fiber or carbon fiber, and 2.5-20 wt% of the polymer based fiber having a melting temperature of ≥210 degrees Celsius (Compare claim 1 of the present application with claim 1 of the patent).  The claims of the patent and the present application further recite the presence of heterophasic propylene copolymer (HECO) having a MFR2 in the range of 5-120 g/10 min, a xylene cold soluble (XCS) fraction of from 15-50 wt% based on the total weight of HECO, and a comonomer content of 30.0 mol % based on HECO; the amorphous fraction (AM) of the HECO has a comonomer content of 30-60 mol % based on the AM of the HECO or an intrinsic viscosity in the range of 1.8-4.0 dl/g; the hPP has a MFR2 in the range from 5-120 g/10 min or a melting temperature of at least 150 degrees Celsius, or a xylene cold soluble (XC) content; the glass fiber or carbon fiber has a fiber average diameter of 5-30 µm or an average fiber length from 0.1-20 mm; the glass fiber or carbon fiber comprises a sizing agent; the polymer-based fiber is selected from polyvinyl alcohol fiber, polyethylene terephthalate fiber, or a polyamide fiber; the polymer based fiber has an average fiber length of 0.1-20 mm, or a fiber average diameter of 5-30 µm or a tenacity of 3-17 cN/dtex; and the melting temperature of the polymer-based fiber is ≥ 40 degrees Celsius above the melting temperature of the polypropylene base material (Compare claims 2-9 of the patent with claims 2-9 of the present application).  
	While claims 10 and 11 of the patent recite the presence of an adhesion promoter that may be selected from, among other things, an anhydride modified polyolefin, they do not specify the particular amount of a maleic anhydride functionalized polypropylene adhesion promoter used in their composite.  
	Nevertheless, Boragno et al. disclose employing 0.5-5 wt% of maleic anhydride functionalized polypropylene as adhesion promoter for preparing composites with excellent impact/stiffness balance (Paragraphs [0001], [0196] and [0205]).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the presently claimed amount of maleic anhydride functionalized polypropylene adhesion promoter taught by Boragno et al. in the composite of the patent, with a reasonable expectation of successfully obtaining excellent impact/stiffness balance properties.   
Double Patenting II
6.	Claims 1-4, 7-9, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10, and 14-15 of U.S. Patent No. 10,450,4522 (hereinafter referred to as “the patent”) in view of Boragno et al. (WO 2015/121160; utilized US 2017/0166711 as its equivalent) and FUJITA et al. (WO 2014/167950; utilized US 2016/0053092 as its English Equivalent). 
It is noted that WO 2015/121160 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, US 2017/0166711.
It is further noted that WO 2014/167950 is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, i.e., US PG PUB 2016/0053092, since WO 2014/167950 is in Japanese. 
	The claims of the patent and the present application are directed to composites and molded articles comprising the same, wherein the molded articles are automotive articles (Compare claims 1 and 15-16 of the present application with claims 1 and 14-15 of the patent).  The claims of the patent also recite that their composite comprises 25-92.5 wt%, based on the total weight of the composite, of a polypropylene base material having a melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 in the range from 3.0-140.0 g/10 min, wherein the polypropylene base material is a polypropylene homopolymer (hPP); and 2.5-25 wt%, based on the total weight of the composite, of a polymer based fiber (PF) having a melting temperature of ≥210 degrees Celsius, which overlap with the presently claimed particular amounts of the ingredients i.e., 50-91 wt. % of polypropylene base material having a MFR2 in the range from 3-140 g/10 min, 8.6-45 wt% of glass fiber or carbon fiber, and 2.5-20 wt% of the polymer based fiber having a melting temperature of ≥210 degrees Celsius (Compare claim 1 of the present application with claim 1 of the patent).  The claims of the patent and the present application further recite the presence of heterophasic propylene copolymer (HECO) having a MFR2 in the range of 5-120 g/10 min, a xylene cold soluble (XCS) fraction of from 15-50 wt% based on the total weight of HECO, and a comonomer content of 30.0 mol % based on HECO; the amorphous fraction (AM) of the HECO has a comonomer content of 30-60 mol % based on the AM of the HECO or an intrinsic viscosity in the range of 1.8-4.0 dl/g; the hPP has a MFR2 in the range from 5-120 g/10 min or a melting temperature of at least 150 degrees Celsius, or a xylene cold soluble (XC) content; the polymer-based fiber is selected from polyvinyl alcohol fiber, polyethylene terephthalate fiber, or a polyamide fiber; the polymer based fiber has a fiber average diameter of 10-30 µm or a tenacity of 3-17 cN/dtex; and the melting temperature of the polymer-based fiber is ≥ 42 degrees Celsius above the melting temperature of the polypropylene base material (Compare claims 2-4 and 6-8 of the patent with claims 2-4 and 7-9 of the present application).  	 
	While the claims of the patent recite the presence of 5-50 wt.% of cellulose fiber wherein the weight ratio of the cellulose fiber and the polymer-based fiber is in the range of 2-20, they do not specifically mention the presence of glass or carbon fibers as required by the claims of the present application.  Nevertheless, FUJITA et al. disclose the use of any of carbon fibers, glass fibers, or cellulose fibers as reinforcing material for preparing composites for molded articles/products (Paragraph [0032] and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ any of carbon fibers, glass fibers, or cellulose fibers as reinforcing materials for preparing composites useful for molded products as suggested by FUJITA et al. 
	Furthermore, while claim 10 of the patent recites the presence of 0.1-6 wt% of adhesion promoter, it does not further specify the adhesion promoter as including the presently claimed maleic anhydride functionalized polypropylene.  Nevertheless, Boragno et al. disclose employing 0.5-5 wt% of maleic anhydride functionalized polypropylene as adhesion promoter for preparing composites with excellent impact/stiffness balance (Paragraphs [0001], [0196] and [0205]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the presently claimed amount of maleic anhydride functionalized polypropylene adhesion promoter taught by Borgano et al. in the composite of the patent, with a reasonable expectation of successfully obtaining excellent impact/stiffness balance properties.  
Double Patenting III
7.	Claims 1-9 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-17 of co-pending U.S. Application No. 16/338,080 (hereinafter referred to as “US Appl. ‘080”; corresponding to US PG PUB 2020/0017671).
	The claims of the US Appl. ‘080 and the present application are directed to composites and molded articles comprising the same, wherein the molded articles are automotive articles (Compare claims 1 and 15-16 of the present application with claims 1 and 15-16 of US Appl. ‘080).  The claims of US Appl. ‘080 also recite that their composite comprises 25-92.5 wt%, based on the total weight of the composite, of a polypropylene base material having a melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 in the range from 3.0-140.0 g/10 min, wherein the polypropylene base material is a polypropylene homopolymer (hPP); 5-50 wt%, based on the total weight of the composite, of a glass fiber (GF) or carbon fiber (CF); and 2.5-25 wt%, based on the total weight of the composite of a polymer based fiber (PF) having a melting temperature of ≥210 degrees Celsius, which overlap with the presently claimed particular amounts of the ingredients i.e., 50-91 wt. % of polypropylene base material having a MFR2 in the range from 3-140 g/10 min, 8.6-45 wt% of glass fiber or carbon fiber, and 2.5-20 wt% of the polymer based fiber having a melting temperature of ≥210 degrees Celsius (Compare claim 1 of the present application with claim 1 of the US Appl. ‘080).  The claims of the US Appl. ‘080, like the present application, further recite the presence of 0.1-7 wt% of adhesion promoter that is a maleic anhydride functionalized polypropylene.  
Moreover, the claims of the US Appl. ’080 and the present application further recite the presence of heterophasic propylene copolymer (HECO) having a MFR2 in the range of 5-120 g/10 min, a xylene cold soluble (XCS) fraction of from 15-50 wt% based on the total weight of HECO, and a comonomer content of 30.0 mol % based on HECO; the amorphous fraction (AM) of the HECO has a comonomer content of 30-60 mol % based on the AM of the HECO or an intrinsic viscosity in the range of 1.8-4.0 dl/g; the hPP has a MFR2 in the range from 5-120 g/10 min or a melting temperature of at least 150 degrees Celsius, or a xylene cold soluble (XC) content; the glass fiber or carbon fiber has a fiber average diameter of 5-30 µm or; the glass fiber or carbon fiber comprises a sizing agent; the polymer-based fiber is selected from polyvinyl alcohol fiber, polyethylene terephthalate fiber, or a polyamide fiber; the polymer based fiber has an average fiber length of 0.1-20 mm, or a fiber average diameter of 5-30 µm or a tenacity of 3-17 cN/dtex; and the melting temperature of the polymer-based fiber is ≥ 40 degrees Celsius above the melting temperature of the polypropylene base material (Compare claims 2-8 of the US Appl. ‘080 with claims 2-9 of the present application).  
	While claim 1 of US Appl. ‘080 do not mention the specific weight ratio of glass fiber or carbon fiber to the polymer-based fiber as required by claim 1 of the present application, dependent claim 9 does recite that the weight ratio of the glass fiber or carbon fiber to the polymer based fiber is at least 1.5:1, which his inclusive of the presently claimed weight ratio of at least 2:1, to prepare a composite for molded article.  Thus, it would have been obvious to one of ordinary skill in the art to employ the presently claimed weight ratio of glass or carbon fibers to the polymer-based fiber for the purposes of preparing a composite useful for molded article. 
This is a provisional nonstatutory double patenting rejection.

Claim Objections
8.	Claims 7 and 16 are objected to because of the following informalities:  
	As to Claim 7: The applicants are advised to add the phrase “the group consisting of” after the claimed phrase “selected from” to be consistent with the Markush group language as set forth in MPEP section 2173.05 (h). 
	As to Claim 16: The applicants are advised to replace the claimed “being an automotive article” with the new phrase “wherein the molded article is an automotive article”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2016/101139) in view of Haque et al. (US 2006/0137799). 
	As to Claims 1-5, 7-9 and 15-16: Zhu et al. disclose fiber reinforced composite and automotive article comprising the same (Page 1, lines 4-10, and see also claim 13 of Zhu et al.).  Zhu et al. also disclose that the composite comprises at least 10 wt.%, based on the total weight of the fiber reinforced composite, of a propylene homopolymer having melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 of not more than 30 g/10 min (corresponding to the claimed polypropylene base material having a melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 in the range of from 3-140 g/10 min, i.e., propylene homopolymer having a MFR2 in the range of from 5-120 g/min); at least 5 wt. %, based on the total weight of the fiber reinforced composite, a heterophasic propylene copolymer (HECO) comprising a matrix being a propylene homopolymer having a melt flow rate MFR2 (230 °C, 2.16 kg) measured according to ISO 1133 of at least 40 g/10 min and an elastomeric propylene copolymer; at least 15 wt%, based on the total weight of the fiber reinforced composite, of fibers that may be selected from glass fiber, and at least 0.6 wt. % of a polar modified polypropylene as adhesion promoter, e.g., maleic anhydride modified (functionalized) polypropylene (Page 1, line 23-Page 2, line 5, Page 29, lines 1-10 and lines 25-30).  Zhu et al. also disclose that the propylene homopolymer has a melting temperature of 160-170 degrees Celsius and the HECO has a comonomer content of 7-25 mol% (Page 11, lines 19-32 and Page 13, line 20-30).  Zhu et al. further disclose that the glass fiber has an average fiber length of 1-10 mm (Page 29, lines 30-32), which overlap with the average fiber length recited in claim 5, i.e., 0.1-20 mm, and an average diameter of 8-20 µm (overlaps with the claimed average diameter of 5-30 µm) (Page 30, lines 1-4).  
	However, Zhu et al. do not specifically mention the addition of polymer-based fiber having particular melting temperatures, and its particular amount and weight ratio relative to the glass fiber as required by the claims of the present application.  They also do not mention using specific polymer-based fiber including polyethylene terephthalate fiber, polyvinyl alcohol fiber, or polyamide fiber, and those having a particular average length as required by claims 7 and 8, respectively. 
	Nevertheless, Haque et al. disclose the use of reinforcement fibers, e.g., glass fiber, together with organic fibers including polyethylene terephthalate (PET) fibers, polyvinyl alcohol fiber, or polyamide fiber (corresponding to the claimed polymer-based fiber), for the purposes of preparing composites used in the automotive industries (Paragraphs [0001]-[0002], [0004], [0039]-[0040], and [0043]).  Haque et al. also disclose that these organic fibers may be used in an amount of 10-30% by weight (overlap with the claimed amount of 2.5-20 wt%) and possess an average length of 6-75 mm (which overlap with the claimed average length of 0.1-20 mm) and a melting temperature of higher than 400 °F (equivalent to 204.4 °C) (Paragraphs [0045]-[0048]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ optimum or workable weight ratio of glass fiber and organic fiber including PET fibers, polyamide fibers, and polyvinyl alcohol fibers (polymer-based fibers) having the claimed particular melting temperatures and average length as suggested by Haque et al. in the composite discussed in Zhu et al., with a reasonable expectation of successfully using the same in automotive industries. 

10.	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2016/101139) in view of Haque et al. (US 2006/0137799) as applied to claims 1-5, 7-9, and 15-16 above, and further in view of Kumar et al. (WO 2016/022103; utilized US 2016/0280890 as its Equivalent).
	It is noted that WO 2016/022103 is used for date purposes only, and all paragraph numbers cited below refer to its Equivalent, namely US 2016/0280890.
	The disclosures with respect to Zhu et al. and Haque et al. in paragraph 9 are incorporated here by reference.  They do not specifically mention that their glass fiber comprises a sizing agent as required by claim 6.
	However, Kumar et al. disclose the use of glass fibers that may be modified with a sizing agent to increase its reactivity and also provide increased strength, stiffness or toughness to polymeric composites (Paragraphs [0058] and [0061]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ glass fibers comprising a sizing agent taught by Kumar et al. in the composite suggested by Zhu et al. and Haque et al., with a reasonable expectation of successfully obtaining desired properties including increased strength, stiffness or toughness. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claims 1-9 (drawn to “a composite”) is grouped together with claims 15-16 (drawn to “a molded article”).  Claims 15-16 were inadvertently grouped together with non-elected process claims 12-14 in the restriction mailed 03/31/2022.  Thus, claims 15-16 are examined together with elected claims 1-9, and applicant’s arguments provided at page 2, lines 5-20 in their Remarks filed 05/24/2022 are rendered moot. 
        2 Cited in the IDS submitted by applicants on 09/01/2020.